People ex rel. Charles B. v McCulloch (2019 NY Slip Op 09218)





People ex rel. Charles B. v McCulloch


2019 NY Slip Op 09218


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND WINSLOW, JJ.


1285 KAH 18-01661

[*1] THE PEOPLE OF THE STATE OF NEW YORK EX REL. CHARLES B., PETITIONER-APPELLANT,
vDEBORAH MCCULLOCH, EXECUTIVE DIRECTOR OF CENTRAL NEW YORK PSYCHIATRIC CENTER ("CNYPC"), RESPONDENT-RESPONDENT. 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR PETITIONER-APPELLANT.

	Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (David A. Murad, J.), entered April 26, 2018 in a habeas corpus proceeding. The judgment, among other things, denied petitioner's application to proceed as a poor person and directed the dismissal of the petition if petitioner failed to reimburse the Oneida County Clerk the filing fees for the habeas corpus petition within 120 days. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court